       Case 2:18-cv-02401-MMD-BNW Document 43 Filed 08/13/20 Page 1 of 2


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   GREGORY A. KRAEMER
     Nevada Bar #010911
 3   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 4   Las Vegas, Nevada 89102
     (702) 366-1125
 5   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 6   gkraemer@cooperlevenson.com

 7   Attorneys for Defendant
     SMITH’S FOOD & DRUG CENTERS, INC.
 8

 9                                  UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11   MANUEL HERNANDEZ-LUGO,                            CASE NO. 2:18-cv-02401-MMD-BNW
     individually,
12
                      Plaintiff,
13
             vs.
14
     SMITH’S FOOD & DRUG CENTERS, INC.                 STIPULATION AND ORDER FOR
15   dba SMITH’S, a foreign corporation; DOES I-       DISMISSAL WITH PREJUDICE
     X, and ROE CORPORATIONS I-X, inclusive,
16
                      Defendants.
17

18           WHEREAS, on July 1, 2020, all parties and their counsel of record participated in a

19   settlement conference before the Magistrate Judge which led to a settlement of any and all claims in

20   this case;

21           IT IS HEREBY STIPULATED AND AGREED by and between JUSTIN W. WILSON,

22   ESQ., of THE POWELL LAW FIRM, Attorneys for Plaintiff MANUEL HERNANDEZ-LUGO,

23   and JERRY S. BUSBY, ESQ., of the law firm COOPER LEVENSON, P.A., Attorneys for

24   Defendant SMITH’S FOOD & DRUG CENTERS, INC., that:

25   ///

26   ///

27   ///

28   ///


     CLAC 5716990.1
       Case 2:18-cv-02401-MMD-BNW Document 43 Filed 08/13/20 Page 2 of 2


 1           1.       Any and all claims herein against Defendant shall be dismissed with prejudice, each party

 2   to bear their own fees and costs; and

 3           2.       That any remaining hearings, trial dates or other deadlines be vacated.

 4    DATED this 11th day of August, 2020.                   DATED this 11th day of August, 2020.

 5      THE POWELL LAW FIRM                                    COOPER LEVENSON P.A.
 6

 7      By: /s/ Shane D. Cox                                By: /s/ Jerry S. Busby
            Paul D. Powell, Esq.                                Jerry S. Busby, Esq.
 8          Nevada Bar No. 7488                                 Nevada Bar No. 1107
            Justin W. Wilson, Esq.                              Gregory A. Kraemer, Esq.
 9          Nevada Bar No. 14646
            Shane D. Cox                                        Nevada Bar No. 10911
10          Nevada Bar No. 13852                                3016 West Charleston Boulevard, #195
            8918 Spanish Ridge Avenue - #100                    Las Vegas, Nevada 89102
11          Las Vegas, Nevada 89148                             Attorney for Defendant
            Attorney for Plaintiff
12

13

14

15           IT IS SO ORDERED:
                                                    ______________________________________
16
                                                    UNITED STATES DISTRICT JUDGE
17                                                           August 13, 2020
                                                    DATED: ____________________________

18

19

20

21

22

23

24

25

26

27
28

                                                        2
     CLAC 5716990.1
